
	

115 S2448 IS: American Innovation and Manufacturing Act of 2018
U.S. Senate
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2448
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2018
			Mr. Kennedy (for himself, Mr. Carper, Mr. Cassidy, Mr. Coons, Ms. Collins, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To provide for the issuance of a rule to advance next-generation technologies to provide
			 alternatives to hy­dro­fluo­ro­car­bons, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the American Innovation and Manufacturing Act of 2018. 2.Phasing down hydrofluorocarbons (a)In generalNot later than December 31, 2018, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall issue one or more rules to phasedown hy­dro­fluo­ro­car­bons through an allowance allocation and trading program and the advancement of environmentally friendly technologies, including new compounds, blends, and other substances (such as refrigerants, solvents, fire retardants, foam blowing agents, aerosols, and propellants).
 (b)RequirementsA rule issued under subsection (a) shall— (1)be issued, reviewed, and enforced in the same manner as rules issued pursuant to title VI of the Clean Air Act (42 U.S.C. 7671 et seq.);
 (2)conform to the Montreal Protocol on Substances that Deplete the Ozone Layer, done at Montreal on September 16, 1987 (including the hy­dro­fluo­ro­car­bon phasedown schedule agreed to by parties to the Montreal Protocol on October 15, 2016);
 (3)provide for the improvement of refrigerant management programs, including reclamation; and (4)be designed—
 (A)to promote and support economic development; (B)to maximize protections for human health and the environment;
 (C)to minimize economic costs to hy­dro­fluo­ro­car­bon producers, reclaimers, and user entities; (D)to maximize flexibility for hy­dro­fluo­ro­car­bon producers, reclaimers, and user entities; and
 (E)to minimize any additional costs to consumers. (c)Negotiations with stakeholdersIn issuing a rule under subsection (a), as the Administrator determines to be appropriate, the Administrator may consider negotiating with all relevant stakeholders, in accordance with the negotiated rulemaking procedure under subchapter III of chapter 5 of title 5, United States Code (commonly known as the Negotiated Rulemaking Act of 1990).
			
